,
                                                                      484



      OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                            AUSTIN




Yonokeblr Gee. r;.COr
&ate Health Gffioer
Texas Stats Board of iiemlth
Auatln, Texas




     Thlr aoknouledgar
ar follow8:
                                              rmeetlngof the
                                             th8 Stat. Health
                                             rcoAb.b, Mid
                                             f.810wy 640pt8a
                                             or foo4 and drug
                                      foroemwt  of the Taxa
                                      tfon   wea taken   at tha
                                     th Gffloer an& after
                                         Purrrunt thbreto
                              thoritg vast66 in the state
                              108 4465~ =a 6466, of the
                   Statutes of Tex.08,wld ,8tateBalth
                  8~14adopted aaid definition8and etan-
                  imou8ly adopka and roomu&endadby mld
                   #aid defl.nition8    an& qtanba8&8 80
                  id Board and made and 8dopted by eafd
     State liealthOfficer were the followinglr
4.85
                                                                                                                                             486




                       “(b).            whothor a per8on, rbi                          or      wrpor8tiao                 who
              ahal,            within         th18        stete,     bmautaotur4              for 8aJ.4, h8VQ in
              hi8      ~b8fMO8iOAwith                      fatant          to ru,            Qr orfor Or apor
              for    self9         or    8el.l       or    exohang8           any    8rtiol4             of      rood eon-
              taining             Anera           oil      aa PI; inpedient
                                                 will be dearnedto
              hare violated,end be aubjeet to pmweution uuder
              Artiolae             706,       707     and      717        of the     Bmal           Code of           0~
              Stat.63       Of     -24X48.


                       *to).            Whether any oarbonat8d                         beroragr,                 8oda,        8048
              wtsr or other 8brt drink eeatsin* uoeh8pin rill,b8
              ebn8idored88 adtitW4t84  unAer GiM&~kt ), Tltla ?A, of
              th4 I?tcV184d
                          CiQil &tat&48 Of 'POX48,14Id
                       "(a).            Whether a prmn,                       iinn     oc aorperatioo wlio
              8h8u, Withi fhi8 ?itW,                                      MJ!Mf48hW4              fbr      MI&,        &t5I8        5D
              hi8 pO88488iORwith intent                                    tb 4.u. Qr               OffW           Or 8Xped4
              ~fbr     Ud,             Or iWll Or            4%9-4             Uy      wrbonatsd                   b4V4P884,
              8bde,         8448        w8t4r        er     eort .Arfak
                                                           other                               bbntaining                uwoborln
              will be de-d                       to h4Q4 rtoia&4d, cad                         be       rtrbjq8t         u,      r08-
              4WtiOn              kUia4r      APttOlQ8             706,     ?w?    urd      7x7         Sr &8 Pkmu! CoAo
              or r8~8.




.~~
,1.           Xn      rtnr        of    the      f8bt that   qu48i&ri8                      (I)     URA (b)          lre       at
      pWknt           the      8UbjOOt           Of iitigOtiOB~'WQ                   do 5Gt             ~88        UpOn       th4iiI     h4Ti.


              Tit10         71,        Aepter 3,             if~Wll’8          Amnbtat4a                CiVll       3iaAt48,
      d44la    With         Food        OAd      UZW38.            Art1014 i&66, W5ttCSl8 2 Etid3                                      Of
      f&t ehaptsr, previde in                              part;




                  "2. \xfAke,pUbu8h ad 4AfWW9     -08                                                     OGUI8i8t4&
               with thin Law, and adagt~ at*n&rdr  far,                                      food       foodq,
                pcodltcte,              boverage8,             4zWjs    et9.,   and the siOdea%i
               zaethods            of     4lVh1y8i4          OUthbriebd      a8 ,OfffOlal by t&4
                Lbtler41           ueaartrnaut              of &rioultun.

                   “3. ;uf&iirti~ into the qU4Lity Qf th4 fMd8 4d
                drug produoto wrrnufeetunb or u%l.dor espo~~@dfor
                4414 iA th is    Sta r ir
                                        . .
                                          lm
      ~$fola    w;ll of that    ohatsr   and Arthle    706, ‘J. A, F. @. , provide
      @at  ‘the tbna *food* ehaU l&%lwIo all artlale8           wed by i%an for
 .    md,   ‘clrlrzk, .Tlat@ri.&g, ooafaationsr~    or sondFrrntwh%fD*i &q&e,
.a    &aced ~01 coqmtadod”.        Soda *ater,   then, fa olaorlSieda8 feed
      +&thia the nmaning of them two rrrttolar.Artio3.el&75 of Title
      $1, Chapter 3, opaifioolllyadopts the fenal Code d%finttion of
      ~@altonttion of Sood en set forth Fr Article 707.
             The ori(;iaal ,aotd%fialr;(;s
                                         edultsrationUS mod l.s’Te.xas
     me paend .by ths   30th kgta&tur%     in 1907 b$ liciupr Ull #o.. 5,
sL’* Ohapwr~39, pa&wbZ;     Osdkral Larr OY mxaa. It beoane effeetlve
     ia June, 1907, and wwided     a8 ScG.lowaa
                    *In the @aateog towih IFirst. Ii any            eubrte~sr
               has been rpiwd    aud pa&d        with it so aI’ to n&ma or
               luwer or lajuricualy        asreot It0 quality or 8tmagth.
                    "imaond~. If any aaub#tanw haa, +w8          aub+tutaQ
               nhetlp or in pazt for the lFtiale.

               ertt%?%
*-,                 .:
:                   “Foozlth.   ?f   ft   be airad,   so&mad,   powdered,       eeatsd,
               ur&.-.add ia a abner          ‘Mm-ebg baatags or $iyrLoritj           fa
,
1,                        .
~a     in ths    ldulteratlon,ot   r o ol
                                        ltatuta,   nm   Arti&i    707.

          Sinoe the ~langua~8 of' b&h Tedonl &nd Texas statutes
m ldentioal~,    arLdvainer, the Pedeml l%t was lp rent3.y the baala
fox the Texas sot,,M my.l~ook te the oonetruot           4"on plSo%d upon
$&a Psderbl enaotrasct  as an aid in dstsralnin~the proper oon-
Sfruotlm or the Tbua      statute. 39 TW. Jur. 264, wot1on 140.
se find riowapo law d@h         with SSaSharin radar the Zaderal or
Teaa aeta. Wweter, tba SUeral 8QPtaiatratlv~ luthorltlea
#aaiakntLy     deeids@ t&at oh0 tam eZ 8awmrin in feed am-
lt& tukadultaxatt~ah
           d            ga%er   tha PSbS?SL  ltatuk,        bsSing thelr
~wlualoaa    an 4extaSo findinga, !#a nata the iollewtag Sood
forpeotion weirla~~r or the ~pma0n*         Or bgxiouiturar
         pvd     Inalne~ion   &&&tbn   l&L   ~aaued Bebmaa       X9. X,P;LP,
reads in paxtr




                vb6 iwmau OS Ghomiatry er the Departwit 0r
          &gahulturs reports     thet aaoeharin  has been f”u.u; g
          iarc than rirty kinas ar rued8 &II 068wn usa.
          ar@M3d, ttUr~rr@n,Oh& ir,tM US% 0s SSoOhSrin &2i
          foods be SlUwSd, the abYgawer rs very eaaUy irtgaat,
          ai%r bg Ilay,evrr 0.3 ipam, tba quantbty rhiah, So+
          oordlng to the ila4lnga     ol tb bferee    138*rB, is
          liable to pro&we %iaturbanw#       ot di@atlW.      OJi
          the OtMr &Ad, it lr alslmed by thS aaw~eotfmra
          that the sweeteaingpew%r OS raooharin IS S@ WSob
           wit, in dlnormal dietary, tha Sax3uato$ aaeoharin
e
:. ~.    qxltmbl;         -0.         w. 00x,          pgo     7

                     Jagastod cwly would mot ox4ood a.3 gram, tb
                     mmmt &wan4 to ‘bs hraLa~& by the iiafoiro @axd.
                           'Wowewir, this arsrb4; it 18 finin, fmm the
                    finab@ Of th0 ddOlu0       Bomrd, that th4 8Ub8tSfutl4%2
                    of moohlrrinfor 4u(&arloaorr tho quality of th4
                    id.       The oaly uw or Mooharia In rood8 fs 88 a
                    @weetoner,an4 when It i4 80 u84d, It inorltabl~
                    tli@acor     the war   of  aa equiralwt     s#ekning
                    w-r.       Sugar ha8 6 fowl  value    awl rooharln      has
                    llOlW. It clpp8u8, th0w0r0, th0t n0mi              rma
                    8woo8en8~with raoharln lr0 lluibsrr;teA           un4or   t-ho
                    1aW**
                To the 8uw ofloot, Me PO& InrpO48i4n DaOl8laa 135,
         inrum lQll.,            and Yood Xne~otlon                    Deoirla@        l&ii,    irwuo4 1922.
                iTa gtd.0             droo      a   letter,        dated    July      12, ,+6,         t;o 8hJr,   do-
         pirlarnt rraa th0 fr0~48mto                               iioalthofri0er:l
                     ‘W&8 hsa. FH4t4 Board M Eiealth8nd tb 3tak
                mm     otra.wr bm3 ra2.f 8m        of tb, fpn8~8i opinion
                l8 clX@Z48#Odin 801O~tifi4lik&UtUH lU&Wdil&& th0 U8d
                oi raoo$rrin an 0 8ubrtitutOror 8wsar h rood ptobuatr
                Seltithat the SnfrrdL84rialeatr UI of rcroharln40~3.4 b4
                dalatoriou8to health, anb, 2'044@11ting  their rO&&bBB8i-
                bilitr           in    ths       &4&i~S4l     h4aJth       8nd    w4lfaM         Of   th4
                0it1&4n*              or     all8    utato.      ado    toa      tha   regulatiun           pro-
                &lbit&q               tar, wo   of uoohl rl 11              a8    a   rubeti$uto        for
                ruga            in    fbod  pru4uot*.”

               3y virtue bf lWAol0    &66, raetioa~  2 an4%3, the IJt8h
        H4alth tXfio0~ WI Bteta    Boer4 4f s88lth bat4 tha 4tlth4rityt0
        mati 8uoh a regulation, and it 4404 not 4ppar on ita ra4a th4t
        r\rohmgulatlon i8 unr~osanable,crrbitrary,    or 44pirici4ur.
                Ia view of t&8 toregoLa& it la the opinloa or thio 40.
        partmeat that:
               (1) t&3 UBB of 86ooharin ia 80411water aonrtitukr
        adultentfon within t&a fmentng,of krtiolo 707, bs virtue or the
        8tendera r*0a by th4 simi3 milth ofri4w 8&d mapQ, rap thrt
                    (2)   the orflerof thfis
                                           dtats Board of timlth i.8talib.